DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 6-9, & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates et al. (US 20150190189 A1).
Regarding claim 1, Yates discloses a surgical system ([0051] & [0072]; Figure 4—element 106; Figure 13—element 1300), comprising: a generator ([0043], [0054], & [0077]; Figure 4 & 13—element 102); and a surgical instrument ([0043]; Figure 4—element 106) configured to receive power from the generator ([0043]) wherein the surgical instrument comprises: a housing ([0051]; Figure 4—element 130) comprising an electric motor ([0071] & [0082]; Figure 12—element 1204; Figure 13—elements 1326 & 1334); a shaft extending from the housing ([0051]; Figure 4—element 165), wherein the shaft defines a longitudinal shaft axis (Figure 4—element 165; with the longitudinal axis being defined by shaft (165)) an end effector ([0051]; Figure 4—element 132) extending from the shaft (Figure 4—element 165) and operably responsive to actuations from the electric motor ([0041] & [0071]), wherein the end effector is transitionable between an open configuration and a closed configuration ([0053]), wherein the end effector is rotatable relative to the longitudinal shaft axis about an articulation axis that is transverse to the longitudinal shaft axis (([0041], [0051], & [0082]; the shaft may comprise one or more articulation points; the motor may articulate the surgical device), and wherein the generator is incapable of supplying a sufficient power directly to the electric motor to cause the electric motor to perform the actuations ([0072]; Figure 13—element 102, 1314, & 1326; the generator (102) sends a charge signal to an energy storage device (1314); the energy storage device (1314) is used to power the drive train/motor (1326)) and an internal charge accumulator ([0072]; Figure 13—element 1314) in electric communication with the generator ([072]; Figure 13—element 102), wherein the internal charge accumulator is configured to supply power to the electric motor ([0072] & [0082]; Figure 13—elements 1326 & 1334), wherein the internal charge accumulator is chargeable by the generator to a threshold value at a charge rate dependent on a charge level of the internal charge accumulator ([0076], [0090], [0091]), and wherein the charge rate is independent of a charge expenditure by the surgical instrument ([0091] & [0098]; Figure 17; the generator can provide a charge signal dependent on the charge status of the storage device (1314);  the charge signal may be provided for a defined amount of time (e.g. one minute)).
	Regarding claim 2, Yates discloses all of the limitations of claim 1, as described above.
	Yates further discloses wherein the generator is configured to charge the internal charge accumulator during the charge expenditure ([0040], [0072], [0076], [0097], & [0109]; Figure 17—element 1708 & 1704; the generator can provide a charge signal to charge the energy storage device, the charge monitoring module (1360) monitors the level of charge on the energy storage device (1314); the energy storage device can be charged initially and after each firing of the device).
Regarding claim 3 , Yates discloses all of the limitations of claim 1, as described above. 
Yates further discloses wherein the generator supplies power to the internal charge accumulator at a constant rate when the charge level of the internal charge accumulator is below the threshold value while the electric motor is drawing power from the internal charge accumulator ([0090], [0094], & [0097]-[0100]; Figure 15—elements 1506 & 1508; Figure 17—elements 1704 & 1716; the generator provides a charge signal during the charge and re-charge stage until the charge is complete and is above a predetermined threshold).
Regarding claim 6, Yates discloses all of the limitations of claim 1, as described above. 
Yates further discloses wherein the end effector comprises a first jaw comprising an electrode and a second jaw ([0052]; Figure 4—elements 167, 169, 177, & 179), and wherein the generator is configured to supply a first power to the surgical instrument to cause the electrode to cauterize tissue captured between the first jaw and the second jaw while supplying a second power to the surgical instrument to charge the internal charge accumulator ([0072] & [0106]; Figure 4—elements 102, 177, & 179; Figure 13—elements 102 & 1314; generator is configured to provide a charge signal to the charge storage (1314) and a therapeutic drive signal; the therapeutic drive signal may be provided to the pair of electrodes (177 & 179)).
Regarding claim 7, Yates discloses all of the limitations of claim 1, as described above. 
Yates further discloses wherein the internal charge accumulator comprises a rechargeable battery ([0072]).
Regarding claim 8, Yates discloses all of the limitations of claim 7, as described above. 
Yates further discloses wherein the rechargeable battery is integrated with the housing ([0073]; energy harvesting circuit including energy storage device may be incorporated within the handpiece). 
Regarding claim 9 , Yates discloses a surgical system ([0051] & [0072]; Figure 4—element 106; Figure 13—element 1300), comprising: a power source ([0043], [0054], & [0077]; Figure 4 & 13—element 102); and a surgical instrument configured to receive power from the power source ([0043]; Figure 4—element 106), wherein the surgical instrument comprises: a housing ([0051]; Figure 4—element 130) comprising an electric motor ([0082]; Figure 12—element 1204; Figure 13—elements 1326 & 1334); a shaft extending from the housing ([0051]; Figure 4—element 165); an end effector extending from the shaft ([0051]; Figure 4—element 132), wherein the end effector is operably coupled to the electric motor ([0071] & [0082]; the motor/drive train (1326) can actuate end effector), and wherein the electric motor is configured to drive the end effector to perform end effector functions ([0071] & [0082]); and an internal charge accumulator in electric communication with the power source ([0072]; Figure 13—element 1314), wherein the internal charge accumulator is configured to supply power to the electric motor ([0072] & [0082]; Figure 13—elements 1326 & 1334), wherein the internal charge accumulator is chargeable by the power source to a threshold value at a charge rate dependent on a charge level of the internal charge accumulator ([0076], [0090], [0091]), and wherein the internal charge accumulator is chargeable by the power source while the electric motor is driving the end effector to perform the end effector functions ([0007], [0041], & [0072]; the energy storage device is in electrical communication with a surgical generator to provide energy from the generator to charge the energy storage device while the energy storage device is in electrical communication with one load component to be powered by the energy storage device).
Regarding claim 14 , Yates discloses all of the limitations of claim 9, as described above. 
	Yates further discloses wherein the power source supplies power to the internal charge accumulator at a constant rate when the charge level of the internal charge accumulator is below the threshold value while the electric motor is drawing power from the internal charge accumulator ([0090], [0094], & [0097]-[0100]; Figure 15—elements 1506 & 1508; Figure 17—elements 1704 & 1716; the generator provides a charge signal during the charge and re-charge stage until the charge is complete and is above a predetermined threshold).
Regarding claim 15 , Yates discloses all of the limitations of claim 9, as described above. 
Yates further discloses wherein the end effector comprises a first jaw comprising an electrode and a second jaw ([0052]; Figure 4—elements 167, 169, 177, & 179), and wherein the power source is configured to supply a first power to the surgical instrument to cause the electrode to cauterize tissue captured between the first jaw and the second jaw while supplying a second power to the surgical instrument to charge the internal charge accumulator ([0072] & [0106]; Figure 4—elements 102, 177, & 179; Figure 13—elements 102 & 1314; generator is configured to provide a charge signal to the charge storage (1314) and a therapeutic drive signal; the therapeutic drive signal may be provided to the pair of electrodes (177 & 179)).
Regarding claim 16, Yates discloses all of the limitations of claim 9, as described above. 
Yates further discloses wherein the internal charge accumulator comprises a rechargeable battery ([0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 5, 10-12, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Faller et al. (US 20170333073 A1), hereinafter Faller.
Regarding claim 4, Yates discloses all of the limitations of claim 1, as described above. 
Yates does not disclose wherein the speed of the electric motor is permitted to reach a maximum speed when the charge level of the internal charge accumulator is above a predetermined minimum level.
Faller teaches an electrosurgical system ([0026]; Figure 1—element 100), comprising a generator ([0027]; Figure 1—element 122) electrically connected to an internal charge accumulator ([0040] & [0044]; Figure 2—element 206; Figure 4—element 402), wherein the speed of the electric motor is permitted to reach a maximum speed when the charge level of the internal charge accumulator is above a predetermined minimum level ([0041]; Figure 3—element 304 & 306; if charge level is above a certain threshold the instrument operates normally).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as both references and the claimed invention are directed toward electrosurgical systems with internal charge accumulator devices. As disclosed by Faller, the generator can determine if the battery charge is above a certain threshold the device may operate normally, if the battery charge is below a certain threshold the device may operate at a reduced function or become completely disabled indicating that the instrument is outside of its usable life ([0048]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as such a modification would indicate when the battery needs to be recharged or is outside of its usable life. 
Regarding claim 5 , Yates in view of Faller disclose all of the limitations of claim 4, as described above. 
Faller further teaches wherein the speed of the electric motor is limited to a reduced speed when the charge level of the internal charge accumulator is below the predetermined minimum level ([0041]; Figure 3—element 304 & 308; if charge level is below a certain threshold the device operates at a reduced function).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as both references and the claimed invention are directed toward electrosurgical systems with internal charge accumulator devices. As disclosed by Faller, the generator can determine if the battery charge is above a certain threshold the device may operate normally, if the battery charge is below a certain threshold the device may operate at a reduced function or become completely disabled indicating that the instrument is outside of its usable life ([0048]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as such a modification would indicate when the battery needs to be recharged or is outside of its usable life. 
Regarding claim 10, Yates discloses all of the limitations of claim 9, as described above. 
Yates further discloses a control circuit configured to detect the charge level of the internal charge accumulator ([0043] & [0044]; Figure 13—element 1316 & 1360).
Yates does not disclose wherein detecting a reduction of the charge level to or below a first minimum charge-level causes the control circuit to reduce a maximum velocity limit of the electric motor to a first minimum velocity-limit threshold.
Faller teaches wherein detecting a reduction of the charge level to or below a first minimum charge-level causes the control circuit to reduce a maximum velocity limit of the electric motor to a first minimum velocity-limit threshold ([0041]; Figure 3—element 304, 306, & 308; if the battery charge is above a certain threshold the instrument may operate normally).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as both references and the claimed invention are directed toward electrosurgical systems with internal charge accumulator devices. As disclosed by Faller, the generator can determine if the battery charge is above a certain threshold the device may operate normally, if the battery charge is below a certain threshold the device may operate at a reduced function or become completely disabled indicating that the instrument is outside of its usable life ([0048]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as such a modification would indicate when the battery needs to be recharged or is outside of its usable life. 
Regarding claim 11, Yates in view of Faller disclose all of the limitations of claim 10, as described above. 
Faller further teaches wherein detecting a reduction of the charge level to or below a second minimum charge-level below the first minimum charge-level causes the control circuit to reduce a maximum velocity limit of the electric motor to a second minimum velocity- limit threshold less than the first minimum velocity-limit threshold ([0041]; Figure 3—element 304, 306, & 308; if the battery charge is below a certain threshold the device operates at a reduced function).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as both references and the claimed invention are directed toward electrosurgical systems with internal charge accumulator devices. As disclosed by Faller, the generator can determine if the battery charge is above a certain threshold the device may operate normally, if the battery charge is below a certain threshold the device may operate at a reduced function or become completely disabled indicating that the instrument is outside of its usable life ([0048]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as such a modification would indicate when the battery needs to be recharged or is outside of its usable life.
Regarding claim 12, Yates in view of Faller disclose all of the limitations of claim 11, as described above.
Faller further teaches wherein detecting a reduction of the charge level to or below a third minimum charge-level below the second minimum charge-level causes the control circuit to stop the electric motor ([0048]; if no charge is remaining the instrument may be completely disabled).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as both references and the claimed invention are directed toward electrosurgical systems with internal charge accumulator devices. As disclosed by Faller, the generator can determine if the battery charge is above a certain threshold the device may operate normally, if the battery charge is below a certain threshold the device may operate at a reduced function or become completely disabled indicating that the instrument is outside of its usable life ([0048]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as such a modification would indicate when the battery needs to be recharged or is outside of its usable life.
Regarding claim 17 , Yates discloses all of the limitations of claim 15, as described above. 
Yates does not disclose wherein the power source is a disposable battery.
Faller teaches an electrosurgical system ([0026]; Figure 1—element 100), comprising a power source ([0027]; Figure 1—element 122) electrically connected to an internal charge accumulator ([0040] & [0044]; Figure 2—element 206; Figure 4—element 402), wherein the power source is a disposable battery ([0028]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as both references and the claimed invention are directed toward electrosurgical systems with internal charge accumulator devices. As disclosed by Faller, there are various suitable forms that the generator (power source) may take that are apparent to those of ordinary skill in the art, for example a fixed or removable battery. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Faller, as described above, as such a modification would provide the predictable results of a device that is capable of supplying power to an electrosurgical device.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Faller and Chapolini (US 20180303493 A1), hereinafter Chapolini.
Regarding claim 13, Yates in view of Faller disclose all of the limitations of claim 12, as described above.
Yates in view of Faller do not discloses wherein the control circuit is configured to prevent reactivation of the electric motor until the charge level of the internal charge accumulator is at or above the third minimum charge-level.
Chapolini teaches an electrosurgical device comprising a motor ([0045]; Figure 6—element 12), a power source (Figure 6—element 14), and an internal charge accumulator ([0045]; Figure 6—element 13), the motor electrically connected to the internal charge accumulator ([0045]), wherein the internal charge accumulator is charged/recharged by the power source ([0058]), wherein the control circuit is configured to prevent reactivation of the electric motor until the charge level of the internal charge accumulator is at or above the third minimum charge-level ([0063], [0064], [0066] & [0070]; Figure 1 & 4—element 10; if the voltage of the primary battery falls below a critical value, the tool is returned to an idle condition, and the first and second battery packs are connected so that charging of the first battery pack by the second battery pack may resume).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical system, as disclosed by Yates in view of Faller, to include the teachings of Chapolini, as described above, as bother references and the claimed invention are directed toward electrosurgical systems with internal charge accumulators for powering loads. As disclosed by Chapolini, it is preferable that the internal charge accumulator be recharged after being partially or fully discharged, to recharge the internal charge accumulator (which powers the motor) the instrument must be in an idle condition for a period sufficient for the power source to re-charge the internal charge accumulator ([0066]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical system as disclosed by Yates in view of Faller, to include the teachings of Chapolini, as described above, as such a modification would provide sufficient time for the internal charge accumulator to be recharged. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Swensgard et al. (US 20110295269 A1), hereinafter Swensgard.
Regarding claim 18, Yates discloses a surgical instrument ([0051] & [0072]; Figure 4—element 106; Figure 13—element 1300), comprising: a housing ([0051]; Figure 4—element 130) comprising: an electric motor ([0071] & [0082]; Figure 12—element 1204; Figure 13—elements 1326 & 1334); and an internal charge accumulator ([0072]; Figure 13—element 1314) connected to the electric motor ([0072] & [0082]; Figure 13—elements 1326 & 1334); a shaft extending from the housing ([0051]; Figure 4—element 165); an end effector extending from the shaft ([0051]; Figure 4—element 132), wherein the electric motor is configured to cause the end effector to perform end effector functions ([0041] & [0071]); and a power supply assembly connectable to two separate power sources ([0072] & [0073]; Figure 13—element 102 & 1302), wherein the power supply assembly is configured to separately receive a first power and a second power from the power sources ([0072]; drive signal and charge signal), wherein the power supply assembly is configured to route the second power to the internal charge accumulator ([0072] & [0106]; Figure 13—element 1314), wherein the power supply assembly is configured to route the first power to a therapeutic drive signal component ([0040]). 
Yates does not disclose wherein the power supply assembly is configured to route the first power to the electric motor and to the internal charge accumulator, and wherein the power supply assembly is configured to cause the electric motor to be simultaneously powered by the internal charge accumulator and the first power.
Swensgard teaches an electrosurgical system ([0157]; Figure 1 & 2—element 10) comprising a power source ([0166]; Figure 7 & 19—element 64) electrically connected to a motor ([0166]; Figure 7 & 19—element 65), and an internal charge accumulator ([0190]; Figure 19—element 1000) configured to be charged by power source ([0190]; Figure 19—element 64); wherein the power supply assembly is configured to route the first power to the electric motor and to the internal charge accumulator ([0190]; Figure 19—element 64, 65, 1000, & “S1” & “S3”), and wherein the power supply assembly is configured to cause the electric motor to be simultaneously powered by the internal charge accumulator and the first power ([0191]; Figure 19—element 64, 65, 1000, & “S2”).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Swensgard, as described above, as both references and the claimed invention are directed toward electrosurgical systems with internal charge accumulators for powering a motor. As disclosed by Swensgard the power source and the internal charge accumulator can simultaneously power the motor to provide additional output torque from the motor ([0191]). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical system, as disclosed by Yates, to include the teachings of Swensgard, as described above, as such a modification would provide additional output torque from the motor when more force is needed during the procedure.
	Regarding claim 19, Yates in view of Swensgard disclose all of the limitations of claim 18, as described above. 
	Swensgard further teaches wherein the internal charge accumulator and the first power are configured to cause the electric motor to produce a first motor torque greater than a second motor torque caused by either one of the internal charge accumulator and the first power alone ([0190]-[0190]).
Regarding claim 20, Yates further discloses wherein the internal charge accumulator comprises a rechargeable battery ([0072]).
Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794